        Case 2:06-cr-00204-RBS Document 277 Filed 11/13/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                          :
                                                  :       CRIMINAL ACTION
              v.                                  :
                                                  :       NO. 06-204
OMAR TEAGLE                                       :



                                          ORDER

       AND NOW, this 13th day of November, 2020, upon consideration of the Government’s

Motion to Dismiss Defendant’s habeas petition under 28 U.S.C. § 2255 (ECF No. 274), and

Defendant’s Response (ECF No. 275), it is ORDERED as follows:

       1.     The Government’s Motion (ECF No. 274) is DENIED.

       2.     The Government shall file a response to Defendant’s habeas petition within 14

              days of the date hereof.



                                                  BY THE COURT:


                                                  /s/ R. Barclay Surrick
                                                  R. BARCLAY SURRICK, J.
